DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Dokor et al (2014/0277936) hereinafter, El Dokor in view of Scavezze et al (2015/0261318) hereinafter, Scavezze, Ataee et al (2015/0277575) hereinafter, Ataee.

In regards to claim 1, El Dokor teaches a mobile device configured to perform gesture recognition for a vehicle information and/or entertainment system, the mobile device comprising (abstract):
depth camera configured to capture one or more images [0021]; 
a processor configured to detect one or more gestures from images captured by the depth camera according to a gesture detection algorithm;(fig. 1 108 [0020-0025][0055-0060)
0056] The gesture angle module 208 and the command generation module 210 operate together to determine 310 a command corresponding to the gesture based on the component identifier and the gesture data.  As described above, a command contains a function and one or more parameters.  For example, the function generated in the example illustrated in FIGS. 4A-4D is to rotate the rearview mirror (because the rearview mirror is the identified component), while the parameters are angles defining the desired orientation of the mirror.


    PNG
    media_image1.png
    434
    588
    media_image1.png
    Greyscale

El Dokor fails to expressly teach an orientation sensor configured to detect an orientation of the mobile device; and
However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414) Scaveszze. 

    PNG
    media_image2.png
    565
    833
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor to further include teach an orientation sensor configured to detect an orientation of the mobile device as taught by Scavezze in order to better detect gestures since and determine actual user’s intent. 
El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scavezze to further include among two or more candidate gesture algorithms as taught by Ataee in order to determine normal operation mode and reduce error, malfunction and/or crash [0007-0008]
select, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee, a gesture detection algorithm, for detecting one or more gestures, wherein the selection is based, at least in part, on the orientation of the mobile device as detected by the orientation sensor: and 
	detect, using the one or more images captured by the depth [0023] Scaveszze camera provided as input to the selected gesture detection algorithm, one or more gestures and eliminate false positives (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
[0023] Gesture recognition system 300 may include one or more modules configured to receive and interpret data received from a plurality of sensors 302 (e.g., sensors on the head-mounted display device) and also may include gesture definitions 304 each comprising one or more parameters 306 that define an associated user input gesture). For example, modules such as a gesture detection module 308, eye tracking module 310, and voice recognition module 312 may receive information from one or more of the sensors 302 to monitor and/or track user input. The gesture parameters 306 may be stored on the head-mounted display device and accessed during gesture recognition. The sensors 302 may include motion sensors (e.g. one or more gyroscopes and/or accelerometers), an outward facing camera, and/or any other suitable sensors for sensing user movement. The sensors 302 may further include a depth camera, one or more eye-tracking sensors (e.g., one or more inward facing cameras), a microphone, and/or any other suitable sensors for detecting contextual information that may be used for assisting with gesture recognition and/or determining a user intent (e.g., via gaze detection, hand tracking, voice command detection, etc.) to make a gesture input. It is to be understood that the modules illustrated in FIG. 3 are presented for the purpose of example, and that other embodiments may utilize different modules to monitor and/or interpret user input and/or contextual information.

varying parameters of the algorithm in use)”. Likewise, Scaveszze adjust the parameters of the gesture detection based on the position/orientation of a dead of wearer in order to eliminate false positives [0028, 0032].


In regards to claim 15, El Dokor teaches a gesture recognition system for a vehicle information and/or entertainment system, the system comprising (abstract):
		a processor configured to detect one or more gestures from images captured by  camera according to a gesture detection algorithm (fig. 1 (118/108));	
	El Dokor fails to teach a mobile device having a depth camera and an orientation sensor. 
	However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device and depth camera; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor to further include teach an orientation sensor configured to detect an orientation of the mobile device as taught by Scavezze in order to better detect gestures since and actual user’s intent.
	El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
	However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee

	Therefore, El Dokor in view of Scavezze teaches a mobile device having a depth camera configured to capture one or more images and an orientation sensor configured to detect an orientation of the mobile device; and ;(fig. 1 108 [0020-0025][0055-0060) El Dokor
	a processor configured to:
	select, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee a gesture detection algorithm for detecting one or more gestures, wherein the selection is based, at least in part, on the orientation of the mobile device as detected by the orientation sensor; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
		detect, using the one or more images captured by the depth camera provided as input
to the selected gesture detection algorithm, one or more gesture (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
	


In regards to claim 16, El Dokor teaches a method of operation of a mobile device to perform gesture recognition for a vehicle information and/or entertainment system, the method comprising (abstract): detecting images using (fig. 3 (302-312)) capturing one or more images using a depth camera of the device .[0021] time of flight camera 
		El Dokor fails to teach a mobile device having a depth camera and an orientation sensor. 
		However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device and depth camera; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze. 

		El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
		However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
		It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scavezze to further include among two or more candidate gesture algorithms as taught by Ataee in order to determine normal operation mode and reduce error, malfunction and/or crash [0007-0008]
		Therefore, El Dokor in view of Kim teaches detecting one or more gestures from images captured by the depth camera according to a gesture detection algorithm;
	in which the step of detecting one of more gestures comprises varying the gesture detection algorithm in dependence upon an orientation of the mobile device detected by the 15 orientation sensor.
	Therefore, El Dokor in view of Scaveszze teaches selecting, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee a gesture detection algorithm for detecting one or more gestures, wherein the selection is based, at least in part, on the detected orientation of the mobile device; and ;(fig. 1 108 [0020-0025][0055-0060) El Dokor
	detecting, using the one or more images captured by the depth camera provided as input to the gesture selected detection algorithm, one or more gestures (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze.

In regards to claim 3, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 2, in wherein the processor is further configured to varying a calibration parameter of the selected gesture detection algorithm [0012, 0014, 0016] (fig. 4 (402-414)) Scavezze
In regards to claim 5, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the depth camera comprises a sensor selected from the list consisting of: a time of flight image sensor; a stereoscopic camera; and a structured light camera.[0021] time of flight camera El Dokor
In regards to claim 6, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the orientation sensor comprises one or more sensors selected from the list consisting of: a gyroscopic sensor; an accelerometer sensor; a gravity sensor; and a magnetic field sensor.[00023] Scaveszze
In regards to claim 7, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to detect whether a change in orientation detected by the orientation sensor is consistent with a change in image [0021] El Dokor location of one or more objects within the vehicle within the images captured by the depth camera.([0023, 0028-0032] Scaveszze
In regards to claim 8, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the orientation sensor comprises a detector configured to detect changes in an image location of objects within the vehicle in the one or more images captured by the depth camera. .([0023, 0028-0032] Scaveszze. And [0021-0025] El Dokor
In regards to claim 9, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to vary the gesture detection algorithm less frequently than an image capture rate of the depth camera. (fig. 6a-6c capture of hand movement capture rate will be faster El Dokor than if the device is not reoriented and thus change of the algorithm in ([0023, 0028-0032] Scaveszze)
In regards to claim 11, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to generate control signals for the vehicle information and/or entertainment system in dependence upon the detected one or more gestures [0021-0029] El Dokor..
In regards to claim 12, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 11, comprising: a wireless interface to communicate the control signals with the vehicle information and/or entertainment system. [0021-0029] bluetooth El Dokor..
In regards to claim 13, El Dokor in view of Scaveszze and Ataee teaches Vehicle information and/or entertainment apparatus comprising: a mobile device according to claim 1 and operable to generate control signals dependent upon the detected one or more detected gestures;  an information and/or entertainment system configured to receive the control signals and to vary the operation of the vehicle information and/or entertainment system according to the received control signals. [0021-0029] El Dokor.
In regards to claim 14, El Dokor in view of Scaveszze and Ataee teaches apparatus according to claim 13, in which the mobile device and the vehicle information and/or entertainment system each comprise a respective wireless interface to communicate the control signals between the mobile device and the vehicle information and/or entertainment system. [0021-0029] bluetooth El Dokor.
In regards to claim 17, El Dokor in view of Scaveszze and Ataee teaches computer software which, when executed by a processor of a mobile device having a depth camera, causes the mobile device to perform the method of claim 16. [0021-0029] El Dokor.
In regards to claim 18, El Dokor in view of Scaveszze and Ataee teaches a non-transitory machine-readable storage medium which stores computer software according to claim 17.(fig. 1 100) El Dokor and [0062] Scaveszze
In regards to claim 19, El Dokor in view of Scaveszze and Ataee teaches (New) A mobile device according to claim 1, wherein each of the two or more candidate gesture algorithms is associated with a range of orientations of the mobile device [0073-0075] parameters for rotational orientation and front-to-back orientation ranges. Ataee

18.	In regards to claim 20, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 3, wherein the processor is further configured to vary the calibration parameter for the selected gestured detection algorithm prior to detecting the one or more gestures [0026].Scaveszze[0059-0065] (fig. 2 (201-232) Ataee

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Dokor et al (2014/0277936) hereinafter, El Dokor in view of Scaveszze and Ataee further in view of Iyer et al (2017/0371417) hereinafter, Iyer.

In regards to claim 10, El Dokor and Scaveszze and and Ataee fail to teach a mobile device according to claim 9, in which the processor is configured to apply a smoothing to variations of the gesture detection algorithm.
However, Iyer teaches in which the processor is configured to apply a smoothing to variations of the gesture detection algorithm.[0012]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scaveszze to further include the processor is configured to apply a smoothing to variations of the gesture detection algorithm as taught by Iyer in order to compensate for dynamic time warping [001—003].

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered and examiner has brought in Ataee to further advance prosecution. 
Applicant contends:

    PNG
    media_image3.png
    332
    716
    media_image3.png
    Greyscale

When the claims are viewed under MPEP 2111 broadest reasonable interpretation. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. 
Scavezze states:
[0026] Likewise, in the event of a false negative condition, the user may become frustrated and perform exaggerated versions of the same motion in quick succession, or perform other actions characteristic of frustration (e.g., raising a level and/or frequency of voice input, uttering particular words associated with a frustrated state, moving hands rapidly/erratically, stomping feet, etc.).  A false negative condition may also be indicated by the detection of multiple gesture initializations by the gesture detection module 308 and/or other input detection modules without corresponding gesture completions.  As mentioned above, a gesture may be divided into Thus, upon detecting a number of consecutive gesture initializations without corresponding completions that exceeds a threshold, the parameter update module 318 may recognize that a user intends to perform the gesture but is not performing the completion of the gesture correctly.  Accordingly, the parameter update module 318 may update the parameters for the gesture 304 to increase the likelihood that the motion or motions performed by the user will be detected as gesture inputs in the future.

It appears if there are enough threshold number of initializations performed (518) the gesture parameters will be updated (522) and it restarts. When it restart the gesture parameters will have been updated. 
Examiner has brought in and Ataee which expressly states using among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
[0059] Throughout this specification and the appended claims, reference is often made to instructions (e.g., sensor signal processing instructions, such as gesture identification instructions (152)) being “calibrated” or “not calibrated.” As used herein, the “calibration” of sensor signal processing instructions, such as gesture identification instructions (152), refers to the configuration and/or composition of sensor signal processing instructions (e.g., gesture identification instructions (152)) with respect to sensor signals provided by the at least one sensor (130 and/or 180) in response to user-effected inputs (e.g., user-performed gestures). For example, a “calibration” of gesture identification instructions (152) with respect to an accelerometer or gyroscope (e.g., IMU 180) sensor signal may include one or more reference point(s) to establish a directional bearing, such as a determination of which way is up or down. A calibration of gesture identification instructions (152) with respect to the sensor signals provided by the set of EMG sensors 130 in exemplary device 100 may include, for example, a determination of the positions of the EMG sensors (130) relative to the muscles in the arm of the user (i.e., a determination of the position and/or orientation of device 100 on the user's arm). As used herein, “calibrating sensor signal processing (e.g., gesture identification) instructions” (and similar variants) may involve tuning the sensor signals themselves (e.g., by modifying amplification, filtering, and/or other signal processing parameters, such as windowing parameters and the like) and/or may involve generally tuning the way in which the instructions (152) cause the wearable electronic device to understand and handle the sensor signals. For example, “calibrating gesture identification instructions” as used herein may include setting or adjusting one or more parameter(s) and/or variable(s) of the gesture identification instructions (152) so that, when executed by the 140), the gesture identification instructions (152) cause the processor to process the sensor signals based on the set or adjusted parameter(s) and/or variable(s).
[0065] At 203, the wearable electronic device (100) enters into an active state in response to calibrating the gesture identification instructions (152) while the wearable electronic device (100) is in the calibration state. In other words, the wearable electronic device (100) transitions from the calibration state to the active state in response to calibrating the gesture identification instructions (152) based on the sensor signals corresponding to a reference gesture performed by the user while the wearable electronic device (100) is in the calibration state. While the wearable electronic device (100) is in the active state, sub-acts 231 and 232 are performed. At 231, at least one additional gesture performed by the user is detected by the at least one sensor (130 and/or 180) and at 232, the at least one additional gesture is identified by the processor (140) based on the calibration of the gesture identification instructions (152) from sub-act 223. During the active state, the processor (140) may employ various techniques and/or algorithms to identify user-performed gestures, including without limitation, the techniques and algorithms described in: U.S. Provisional Patent Application Ser. No. 61/881,064 (now U.S. Non-Provisional patent application Ser. No. 14/494,274); U.S. Provisional Patent Application Ser. No. 61/894,263 (now U.S. Non-Provisional patent application Ser. No. 14/520,081); and/or U.S. Provisional Patent Application Ser. No. 61/915,338 (now U.S. Non-Provisional patent application Ser. No. 14/567,826); each of which is incorporated by reference herein in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GRANT SITTA/            Primary Examiner, Art Unit 2694